Case 1:19-cv-06218-AT Document11 Filed 07/30/19 Page 1 of 1

Representing Management Exclusively in

Jackson Lewis PC. | ALBANY, NY GREENVILLE
44 South Broadway | ALBUQUERQUE,NM HARTFORD,

a
Lath Floor | “TEANTA, GA HONOLULU,
AUSTIN, TX HOUSTON, T

White Plains, New York 10601.

     
 

jackson

ELECTRONICALLY FILED }

 

    
 

BALTIMORE, MD INDIANAPOL

Attorneys at Law Tel 914 872-8060 | ainMINGHAM,AL © JACKSONVIL DOC #:
Fax 914 946-1216 | sosTON, MA KANSAS CITY a
www.jacksonlewis.com CHICAGO, IL LAS VEGAS, D DATE FILED:__ 7/30/2019 __

  

 

CINCINNATI, OH LONG ISLANI —_———

CLEVELAND, OH LOS ANGELE., -.. ananrenronnponns sone asnsaceesg onene

DALLAS, TX MADISON, WL PITTSBURGH, PA TAMPA, FL

DAYTON, OH MEMPHIS, ‘TN PORTLAND, OR WASHINGTON, DC REGION
DENVER, CO MIAMI, FL PORTSMOUTH, NH WHITE PLAINS, NY
DETROIT, Ml MILWAUKEE, WI PROVIDENCE, RI

GRAND RAPIDS, MI MINNEAPOLIS, MN

 

DIRECT DIAL: (914) 872-6920 “theough an affiliation with Jackson Lewis P.C., a Law Corporation
EMAIL ADDRESS: JOSEPH. DIPALMA@[ACKSONLEWIS.COM

July 29, 2019

VIA ECF & VIA Torres NYSDCHAMBERS@pnysd.uscourts.gov

The Honorable Analisa Torres

United States District Judge

United States District Court, Southern District of New York
500 Pearl Street

New York, New York 10007
Re: Yaseen Traynor v. Society6, LLC

Case No. 19-cv-06218 (AT)
Dear Judge Torres:

This firm represents Defendant, Society6, LLC, and was recently retained in the
above-referenced matter. This letter is written pursuant to Rule 1(C) of Your Honor’s Individual
Practice Rules, to request an extension of the deadline for Defendant to answer, move or otherwise
respond to the Complaint from July 31, 2019 through and including September 2, 2019.

Plaintiff’s counsel consents to this request. This request is made in light of our
recent retention so that we will have sufficient time to review and analyze the allegations in this
Complaint, speak with pertinent witnesses, review relevant documents, and determine an
appropriate response. In addition, the parties would like additional time to discuss a potential
resolution of this matter without further judicial intervention.

This is Defendant’s first request for an extension of this deadline. The initial
conference in this matter is currently scheduled for September 4, 2019. No other deadlines have
been scheduled in this case.

Thank you for your consideration of this request.
GRANTED in part, DENIED in part. By August Respectfully submitted,

26, 2019, Defendant shall answer, move, or LEWC
otherwise respond to the complaint. JACKSON ,

 

SO ORDERED.
By: /s/ Joseph J. DiPalma
Dated: July 30, 2019 Joseph J, DiPalma
New York, New York
ANALISA TORRES

United States District Judge
